DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-21 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 2/9/2021.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive due to the amendments to the drawings; the objections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(a) have been fully considered and are persuasive due to the amendments to the claims and arguments; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to the claims and subsequent Examiner’s amendment; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to the claims and applicant arguments made of specific improvement to technology which is represented in the claimed invention to provide a practical application of the claimed exceptions; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Parmelee on 2/24/2021.

The application has been amended as follows: 
The claims, as filed on 2/9/2021, are amended as follows:

3. (Currently Amended) A method according to claim [[2]]1, where the mapping is performed using a linear one-to-one mapping.

12. (Currently Amended) A method according to claim 8, wherein the subject is assessed to have the positive condition when the determined section of the first cardiac electrical signal 
wherein the subject is assessed to have the negative condition when the determined section of the first cardiac electrical signal and the one cycle of the at least one full cardiac activity cycle obtained in the second period have a correlation value lower than the pre-determined value.

16. (Currently Amended) A method according to claim 5, the method further comprising:
utilizing a new set of conditions selected from a plurality of sets of conditions, each set of conditions in the plurality of sets of conditions is different from one another and from the set of conditions; 
obtaining the first piezoelectric electrical signals only once under each one of the new set of conditions to generate a plurality of first piezoelectric electrical signals; 
wherein each in the plurality of first piezoelectric electrical signals is obtained independently and separately; 
storing in the memory storage device the plurality of first piezoelectric electrical signals independently and separately obtained for the subject, each of the plurality of first piezoelectric electrical signals is based on mechanical movement of the body part related to a respective breathing activity of the subject during a respective first period and a respective hold breathing activity of the subject during a respective second period different from the respective first period under a corresponding set of conditions among the plurality of sets of conditions, wherein the plurality of sets of conditions relate to any combination of physical, physiological and 

17. (Currently Amended) A method according to claim 16, wherein the method further comprises: 
comparing at least one full cycle in the first cardiac electrical signal to at least one full cycle in each of the plurality of first piezoelectric electrical signals in the respective second period; and 
assessing whether the subject has a cardiac activity abnormality based on the comparison. 

18. (Currently Amended) A method according to claim 16, wherein the method further comprises: Page 12 of 36U.S. Application No. 15/890,000 Attorney Docket 9194-142651-US Response to Office Action mailed October 9, 2020 
comparing at least one full cycle in the second piezoelectric electrical signal to at least one full cycle in each of the plurality of first piezoelectric electrical signals in the respective first period; and 
assessing whether the subject has at least one of a respiratory or cardiac activity abnormality based on the comparison.

Reasons for Allowance
Claims 1, 3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art includes: Unver et al. (Unver, US 2008/0154144) teaches mapping heart sounds and electrical data; Giovangrandi et al. (Giovangrandi, US 2011/0021928) teaches  process of measuring heart sounds and ECG data (Figure 10), where such data clearly includes a hold breath period (see .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791